United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-2098
                                  ___________

United States of America,              *
                                       *
                   Appellee,           * Appeal from the United States
                                       * District Court for the District
      v.                               * of Nebraska.
                                       *
Angel Lara-Garcia,                     *       [UNPUBLISHED]
                                       *
                   Appellant.          *
                                  ___________

                             Submitted: February 21, 2006
                                Filed: February 24, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Angel Lara-Garcia appeals the 135-month prison sentence the district court*
imposed after Lara-Garcia pleaded guilty to drug conspiracy and forfeiture charges.
Lara-Garcia argues the court committed reversible error when it found he did not
meet the requirements for safety-valve relief set forth in U.S.S.G. § 5C1.2(a)(5).




      *
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       Having carefully reviewed the record, we agree with the district court that
Lara-Garcia failed honestly to provide the government with all the information and
evidence he had concerning his involvement in the charged drug conspiracy. See
U.S.S.G § 5C1.2(a)(5); United States v. O’Dell, 204 F.3d 829, 838 (8th Cir. 2000)
(affirming denial of safety-valve relief based on testimony and district court’s own
credibility assessments). Accordingly, we affirm.
                       ______________________________




                                        -2-